ICJ_143_JurisdictionalImmunities2008_DEU_ITA_2009-04-29_ORD_01_NA_00_FR.txt.     COUR INTERNATIONALE DE JUSTICE


        RECUEIL DES ARRE| TS,
 AVIS CONSULTATIFS ET ORDONNANCES


IMMUNITE
       u S JURIDICTIONNELLES
          DE L’E
               u TAT
       (ALLEMAGNE c. ITALIE)


    ORDONNANCE DU 29 AVRIL 2009




           2009
    INTERNATIONAL COURT OF JUSTICE


      REPORTS OF JUDGMENTS,
   ADVISORY OPINIONS AND ORDERS


 JURISDICTIONAL IMMUNITIES
        OF THE STATE
        (GERMANY v. ITALY)


       ORDER OF 29 APRIL 2009

                    Mode officiel de citation :
    Immunités juridictionnelles de l’État (Allemagne c. Italie),
     ordonnance du 29 avril 2009, C.I.J. Recueil 2009, p. 136




                        Official citation :
    Jurisdictional Immunities of the State (Germany v. Italy),
       Order of 29 April 2009, I.C.J. Reports 2009, p. 136




                                           Sales number
SN 0074-4441
BN 978-92-1-071062-6
                                           No de vente :   953

                             29 AVRIL 2009

                            ORDONNANCE




IMMUNITE
       u S JURIDICTIONNELLES
          DE L’E
               u TAT
    (ALLEMAGNE c. ITALIE)




 JURISDICTIONAL IMMUNITIES
        OF THE STATE
     (GERMANY v. ITALY)




                             29 APRIL 2009

                                ORDER

               COUR INTERNATIONALE DE JUSTICE

                               ANNÉE 2009

                               29 avril 2009


          IMMUNITE
                 u S JURIDICTIONNELLES
                    DE L’E
                         u TAT
                       (ALLEMAGNE c. ITALIE)




                             ORDONNANCE


Présents : M. OWADA, président ; M. TOMKA, vice-président ; MM. SHI,
           KOROMA, BUERGENTHAL, ABRAHAM, KEITH, SEPÚLVEDA-AMOR,
           BENNOUNA, CANÇADO TRINDADE, YUSUF, GREENWOOD, juges ;
           M. COUVREUR, greffier.


    La Cour internationale de Justice,
   Ainsi composée,
   Après délibéré en chambre du conseil,
   Vu l’article 48 du Statut de la Cour et les articles 31, 44, 45, paragraphe
1, 48 et 49 de son Règlement,
   Vu la requête enregistrée au Greffe de la Cour le 23 décembre 2008,
par laquelle la République fédérale d’Allemagne a introduit une ins-
 ance contre la République italienne au sujet d’un différend ayant pour
origine des « violations d’obligations juridiques internationales » que
 ’Italie, par sa pratique judiciaire, aurait commises « en ne respectant
pas l’immunité de juridiction dont jouit [l’]Allemagne en vertu du
droit international » ;
   Considérant que, le 23 décembre 2008, une copie certifiée conforme de
 a requête a été transmise à la République italienne ;
   Considérant que, le 23 décembre 2008, la République fédérale d’Alle-
magne a notifié à la Cour la désignation de S. Exc. M. Georg Witschel

4

et de M. Christian Tomuschat comme agents ; et que, le 23 mars 2009, la
République italienne a notifié à la Cour la désignation de S. Exc.
M. Paolo Pucci di Benisichi comme agent et celle de M. Giacomo
Aiello comme coagent ;
   Considérant que, au cours d’une réunion que le président de la Cour a
 enue avec les agents des Parties le 23 avril 2009, l’agent de l’Allemagne a
 ndiqué que son gouvernement, compte tenu du temps déjà écoulé depuis
 e dépôt de la requête, était prêt à déposer son mémoire dans un délai de
deux mois ; et que l’agent de l’Italie, faisant état du caractère complexe de
 a question portée devant la Cour, a indiqué que son gouvernement sou-
haitait disposer d’un temps suffisamment long pour la préparation de son
contre-mémoire et a sollicité un délai de douze mois pour le dépôt de
cette pièce ;
   Considérant que, au vu de ce qui précède, il échet pour la Cour de fixer
des délais consécutifs égaux de six mois à compter de la date d’enregis-
 rement de la requête pour le dépôt, respectivement, d’un mémoire de
 ’Allemagne puis d’un contre-mémoire de l’Italie,
  Fixe comme suit les dates d’expiration des délais pour le dépôt des pièces
de la procédure écrite :
  Pour le mémoire de la République fédérale d’Allemagne, le 23 juin
2009 ;
  Pour le contre-mémoire de la République italienne, le 23 décembre
2009 ;
  Réserve la suite de la procédure.

   Fait en français et en anglais, le texte français faisant foi, au Palais de
 a Paix, à La Haye, le vingt-neuf avril deux mille neuf, en trois exem-
plaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement de la République
 édérale d’Allemagne et au Gouvernement de la République italienne.


                                                       Le président,
                                              (Signé) Hisashi OWADA.
                                                         Le greffier,
                                            (Signé) Philippe COUVREUR.




5

PRINTED IN THE NETHERLANDS



                       ISSN 0074-4441
                       ISBN 978-92-1-071062-6

